Citation Nr: 0942649	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  09-23 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
service connected erectile dysfunction.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1975.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran withdrew in writing his substantive appeal concerning 
the issue of entitlement to an initial compensable disability 
rating for service connected erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant concerning the issue of entitlement to an initial 
compensable disability rating for erectile dysfunction have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the appellant withdrew the claim of entitlement to an 
initial compensable disability rating for service connected 
erectile dysfunction in a September 2009 written statement.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration regarding this claim.  Thus, the 
Board does not have jurisdiction to review this claim, and it 
is dismissed.




ORDER

The issue of entitlement to an initial compensable disability 
rating for service connected erectile dysfunction is 
dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


